Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 1 of 12

Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of
(Briefly Describe the property to be searched or identify the person by name and
address

2014 Black GMC Terrain, bearing Arizona License Case No. “) | - [17 VV
Plate JFA9BC, with Vehicle Identification Number: a
2GKALSEK9E6254388, currently located at the Gila

River Police Department, 693 West Seed Farm Road,

Sacaton, AZ 85147

(O

ere

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of _ Arizona .
(identify the person or describe the property to be searched and give its location):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

As Set forth in Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
YOU ARE COMMANDED to execute this warrant on or before QW ae) t, Ww A
J \(not to exceed 14 days)

in the daytime 6:00 a.m. to 10 p.m.
[J at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the United States Magistrate Judge on duty.

 

(name)

N lA C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized (check the appropriate box) C) for 30 days (not to exceed 30)

(J until, the facts justifying, the later specific date of

Date and time issued: Jovy 3 ZOZI © 10-30 am We ALLL wane

Judgd's si Ss signature

 

City and State: Phoenix, Arizona Honorable Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 2 of 12

 

AO 93 (Rev, 01/09) Search and Seizure Warrant (Page 2)

 

RETURN

 

Case No.: Date and Time Warrant Executed: Copy of warrant and inventory left with:

 

 

 

Inventory Made in the Presence of:

 

Inventory of the property taken and name of any person(s) seized:

 

CERTIFICATION

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 
Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 3 of 12

Attachment A

Property to be searched

Vehicle to be searched: 2014 Black GMC Terrain, bearing Arizona License Plate
JFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388.

Location of vehicle: Gila River Police Department, 693 West Seed Farm Road, Sacaton,
Arizona 85147.

 

 
Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 4 of 12

ATTACHMENT B
ITEMS TO BE SEIZED
Evidence in the form of:
1, Firearms or other deadly weapons. Ammunition and/or components used in the

manufacture of ammunition to include spent shell casings, gun powder, primers,
and bullets. Holsters, cases, or boxes used to carry or transport firearms or
ammunition, and or any receipts or photographs detailing the purchase or
ownership of any of the aforementioned items;

2. DNA (deoxyribonucleic acid), hairs, fibers, blood, fingerprints (seen and
unseen), footprints (seen and unseen), and other forensic evidence or trace
evidence;

3. Any computers, tapes, disks, cellular telephones or other forms of electronic
devices, illicit business records, all writings, books, business ledgers, lists,
notations, or other memoranda, however recorded or preserved, which evidences
or memorializes activities involved in conspiracy to conduct such activity;

4, Indicia of ownership, use, or occupancy of the vehicle, including such things as
ownership documents (e.g., registration, tax records, the title to the vehicle)
maintenance records, mail that may have been left in the vehicle, photographs
of the owner or occupants of the vehicle, and receipts (such as gas, or liquor
receipts)

which may be located inside of a 2014 Black GMC Terrain, bearing Arizona License Plate
JFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388.

 
Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 5 of 12

Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

(Briefly Describe the property to be searched or identify the person by name and
address

2014 Black GMC Terrain, bearing Arizona License Plate Case No. VU A} 7 MO
JFA9BC, with Vehicle Identification Number:

2GKALSEK9E6254388, currently located at the Gila

River Police Department, 693 West Seed Farm Road,

Sacaton, AZ 85147

APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

In the Matter of the Search of

I, Det. Jake Rheingans, a federal law enforcement officer, request a search warrant and state under penalty of perjury
that I have reason to believe that on the following person or property (identify the person or describe the property to be
searched and give its location):

As further described in Attachment A.
Located in the District of _Arizona_, there is now concealed (identify the person or describe the property to be seized):
As set forth in Attachment B.
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
X Evidence of a crime;
X Contraband, fruits of crime, or other items illegally possessed;

C1 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code/Section Offense Description

18 U.S.C, §113(a)G3) Assault with a Dangerous Weapon

21 US.C. §841(a)1) & Possession of Methamphetamine with Intent to Distribute
(b)(1)(C)

The application is based on these facts:
As set forth in Attachment C, incorporated herein by reference.

Continued on the attached sheet.
C] Delayed notice of ___ days (give exact ending date if more than 30 days: ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Reviewed by AUSA Raynette Logan OP Gaceb Khingane

Telephonically Sworn Applicant's Sightur @

Jake Rheingans, Detective, Gila River Police Department
Applicant's printed name and title

 

Date issued: N UL SB ZoZ/
/

ige’s signature

City and State: Phoenix, Arizona Hon Michelle H. Burns, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 6 of 12

Attachment A

Property to be searched

Vehicle to be searched: 2014 Black GMC Terrain, bearing Arizona License Plate
JFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388.

Location of vehicle: Gila River Police Department, 693 West Seed Farm Road, Sacaton,
Arizona 85147.

 

 
Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 7 of 12

ATTACHMENT B
ITEMS TO BE SEIZED
Evidence in the form of:
1. Firearms or other deadly weapons. Ammunition and/or components used in the

manufacture of ammunition to include spent shell casings, gun powder, primers,
and bullets. Holsters, cases, or boxes used to carry or transport firearms or
ammunition, and or any receipts or photographs detailing the purchase or
ownership of any of the aforementioned items;

2. DNA (deoxyribonucleic acid), hairs, fibers, blood, fingerprints (seen and
unseen), footprints (seen and unseen), and other forensic evidence or trace
evidence;

3, Any computers, tapes, disks, cellular telephones or other forms of electronic
devices, illicit business records, all writings, books, business ledgers, lists,
notations, or other memoranda, however recorded or preserved, which evidences
or memorializes activities involved in conspiracy to conduct such activity;

4, Indicia of ownership, use, or occupancy of the vehicle, including such things as
ownership documents (e.g., registration, tax records, the title to the vehicle)
maintenance records, mail that may have been left in the vehicle, photographs
of the owner or occupants of the vehicle, and receipts (such as gas, or liquor
receipts)

which may be located inside of a 2014 Black GMC Terrain, bearing Arizona License Plate
JFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388.

 
oO Oo SD wn FP WW HPO

Oo po NY NO PO DY HN KN DR Re Ry RR; Ry OR; OR
oOo ~sT DN A FP WD NY KK TD CO oO IT DB wr BP WY NY KF OC

 

Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 8 of 12

ATTACHMENT C
AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
A SEARCH WARRANT

I, Jake Rheingans, a Criminal Investigator for the Gila River Police Department (GRPD), being

duly sworn, depose and state as follows:
INTRODUCTION

The facts of this case, as more fully detailed herein, are that on June 27, 2021,
VERONICA NUNEZ (hereinafter V. NUNEZ) shot J.C. (an enrolled member of the Tohono
O’odham Nation, hereinafter “TO”), while on AZSR 187, approximately 200 yards west of the
intersection of S Casa Grande Hwy and AZSR 187, Sacaton, AZ, within the exterior
boundaries of the Gila River Indian Community (GRIC). Further investigation resulted in the
recovery of a 2014 Black GMC Terrain, bearing Arizona License Plate JEA9BC, with Vehicle
Identification Number: 2GKALSEK9E6254388. The possessor of the vehicle was identified as
V. NUNEZ. The aforementioned vehicle was seized by the Gila River Police Department
(GRPD) and is currently located at the GRPD, 693 West Seed Farm Road, AZ 85147. I am
requesting that the Court issue a search warrant to search for evidence in the form of firearms,
ammunition, cellular devices and any indicia of ownership, as well as other evidence, which
may be located on or within the confines of a 2014 Black GMC Terrain, bearing Arizona
License Plate JFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388.

PRELIMINARY BACKGROUND INFORMATION

1. Your affiant is a graduate of the Arizona Law Enforcement Academy in Phoenix,

AZ. Your affiant has been employed with the GRPD since August 2015. Your affiant is

currently assigned to the Criminal Investigations Division and has primary investigative

1

 

 
Oo Oo SI HD Wn BP WD PO —

DO bo KR HN LP HO LO PO HO RR Rm rR mR Rl RU Oe
oO “SN UH HBR WH NY YF DOD Oo moO HD DBA BP WY YP KH OC

 

Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 9 of 12

responsibility in the area of violent crime, to include homicide, robbery, arson, and aggravated
assaults.

2. I have been trained in various aspects of law enforcement, including searching
and seizing of vehicles and other property. In addition, I have been involved in multiple
investigations in which vehicles have been seized, searched, and forensically examined.

3, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, officers, investigators and witnesses.
This affidavit is intended to show merely there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter. I have set forth only the
facts I believe are necessary to establish probable cause to believe evidence of a violation of
Title 18, United States Code, §§ 1152 and 113(a)(3), Assault with a Dangerous Weapon, and
Title 21, United States Code, §§ 841(a)(1) and (b)(1)(C), Possession with Intent to Distribute
Methamphetamine, is located on or within the confines of a 2014 Black GMC Terrain, bearing
Arizona License Plate JEFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388,
more fully described in Attachment A, for items listed in Attachment B. This Court has
jurisdiction over these offenses under 18 U.S.C. § 1152 because the below-described events
occurred on the Gila River Indian Community, and J.C. is an enrolled member of the TO, a
federally recognized tribe.

DETAILS OF THE INVESTIGATION
4, On June 27, 2021, at approximately 2000 hours, GRPD detectives were instructed
by Gila River Police Department Detective Sergeant John Howerton to respond to a suspected

shooting with an injured subject near the intersection of S Casa Grande Hwy and AZSR 187

 

 
Oo fF& I DO” FP WW NH

BO NB NO BD BY NO DY DY DN we
oo 4A NON AN FP DY l OlUlUlUCOUlUlUCUCUDOWOUNS NOUN BUG OH CO

 

Case 2:21-mb-00177-MHB Document 1 Filed 07/08/21 Page 10 of 12

Sacaton, Arizona (within the exterior boundaries of the Gila River Indian Community).

5. Upon arrival, the initial responding officer, GRPD Ofc. M. Kennedy was contacted.
Officer Kennedy stated they received initial calls of a male subject running away from another
subject while being shot at. When Officer Kennedy arrived on scene he observed a female
subject, later identified as NUNEZ leaning into a 2014 Black GMC Terrain, bearing Arizona
License Plate JEA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388. Officer
Kennedy observed a dark object in NUNEZ’s clothing. When asked about the object, NUNEZ
informed officers that they were empty magazines. Officer Kennedy detained NUNEZ and
secured her in the rear of his patrol unit. Officer Kennedy also informed me a male subject,
later identified as J.C., was located by GRPD Set. Elliot further down the road along AZSR
187. The male subject matched the description of the subject provided by witnesses, who was
reportedly being shot at, and had a severe injury above his left eyebrow.

6. After speaking with Officer Kennedy, detectives walked the crime scene. While
walking through the crime scene, detectives observed a 2014 Black GMC Terrain, bearing
Arizona License Plate JFA9BC, with Vehicle Identification Number: 2GKALSEK9E6254388
parked along the shoulder. After verifying the vehicle’s registration, it was confirmed the
vehicle was registered to NUNEZ. The passenger side of the vehicle had numerous bullet holes
along the exterior shell and the rear passenger window. There were also numerous empty
casings located on the ground approximately 5 yards east of the passenger side of the vehicle.
Lying on the front passenger seat were two handguns along with live ammunition matching the
empty casings lying on the ground. The vehicle’s radio was severely damaged with multiple

bullet holes. Detectives also located multiple blood spatter and droplets along the center

 

 
Oo co JD HD WO BP W NHN

BO NHN NO NO NO NY DD Dr a ee
ao NN OH PSP WD NOK COD Oo Oo NIT DH nH BP WD NP KF CO

 

Case 2:21-mb-00177-MHB Document1 Filed 07/08/21 Page 11 of 12

console. Detectives also observed a large amount of blood droplets and spatter along the
exterior of the vehicle’s driver side. There was a blood trail leading west away from the vehicle
toward the location J.C. was located. On the ground directly below the driver side door,
detectives observed a clear bundle containing a clear crystalized substance. Utilizing a TruNarc
instrument, the substance was later confirmed to be approximately 23.3 grams of
methamphetamine.

7. During the investigation, detectives reviewed the 911 recordings. One of the 911
calls received was from NUNEZ. In the call, NUNEZ could be heard telling the 911 operator
she shot at the vehicle J.C. was in, and when he got out of the vehicle he had blood on him.
During the investigation, detectives also requested a K9 unit to check the vehicle. When the K9
unit arrived, the handler, GRPD Ofc. A. Johnson, deployed his K9 around the vehicle. When
they were finished, Ofc. Johnson advised his K9 alerted to the presence of drugs near the rear
passenger door and the front driver side door.

8. The vehicle was seized as evidence and transported to the Gila River Police
Department at 639 W Seed Farm Rd Sacaton, AZ. Upon arrival, the vehicle was secured in the
GRPD evidence impound lot.

CONCLUSION

9. Based on the aforementioned factual information, I respectfully submit that there is
probable cause to believe that evidence described in Attachment B, is located within the
aforementioned vehicle, as more fully described in Attachment A, and will support an
investigation related to a violation of 18 U.S.C. §§1152 and 113(a)(3) and 21 U.S.C,

§§841(a)(1) and b(1)(C). This affidavit was sworn telephonically before a United States

 

 
oO Oo NI DN WO PP WY NY

NO NO DO NY KN DP DD DR em ee
oO nN DA FP W NHN KK DO CB AQ DH WwW BR WO YN KF OC

 

Case 2:21-mb-00177-MHB Document1 Filed 07/08/21 Page 12 of 12

Magistrate Judge legally authorized to administer an oath for this purpose.
I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Dated: 7/#/t0u Qzceb Maungane
Detéétive Jake Rheirfgans
Gila River Police Department

Subscribed and sworn to before me this SB day of July, 2021.

~ [pedepruricethy | ;
DUALOL pane

Honorable Michelle H. Burns
United States Magistrate Judge
District of Arizona

 

 
